COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Ryan Marine Services Inc. and Trionics, LLC

Appellate case number:   01-22-00713-CV

Trial court case number: 2022-00635

Trial court:             234th District Court

        On October 7, 2022, relator filed an unopposed motion to transfer the clerk’s record and
reporter’s record from 01–22–00650–CV into this original proceeding to serve as the mandamus
record. We grant the motion to transfer. The Clerk of this Court is instructed to transfer the
clerk’s record and reporter’s record from appellate cause number 01–22–00650–CV to 01–22–
00713–CV.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss   ______
                    Acting individually     Acting for the Court


Date: ____October 18, 2022_____